Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both a first embodiment of the assembly in figure 1 and a second embodiment of the assembly in figure 9.  Since the first and second embodiments are different they require different reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor coupled with the guide track must be shown or the feature canceled from the claims 7-9.  Note that the applicant has failed to show a sensor with respect to the first embodiment of the invention.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
100” has been used to designate both a guide track in figure 1 and detection device in figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “103” on line 2 of paragraph 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the applicant has failed to provide a description for figures 5A, 5A, 6A and 6B.  It should be noted that the applicant has provided descriptions for figures 5 and 6, however, figures 5 and 6 do not appear in the drawings.  On line 7 of paragraph 32, “51position” appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a first end toward a second end” on line 8 of claim 10 render the claims indefinite because it is unclear what element of the invention has the ends to which the applicant is referring.  Recitations such as “a third sidewall that is coupled with and oriented transverse to the first sidewall” on lines 7-8 of claim 13 render the claims indefinite because it is unclear how the third wall can be transverse to the first wall.  See figure 9 which shows the first sidewall 68, the second side wall 66 and the third sidewall 64.  Note that the third sidewall is parallel to the first sidewall rather than 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aspenwall (US 6041551).  Aspenwall discloses a retention and guide assembly for a vehicle door, the assembly comprising: 
a guide track 10 configured to be connected to a door panel of the vehicle door, the guide track comprising sidewalls that at least partially extend around and define an internal recessed volume, the sidewalls including a first sidewall (labeled below) configured to be coupled with the door panel and a second sidewall (labeled below) that is coupled with and oriented transverse to the first sidewall, the guide track including a retaining flange (labeled below) that is coupled with and oriented transverse to the second sidewall, 
the sidewalls and the retaining flange are shaped to receive, within the internal recessed volume, a roller of a control arm extending from a vehicle body, the retaining 
wherein the first sidewall of the guide track is configured to be connected to the door panel such that the second sidewall is oriented substantially parallel to a plane of the door panel and the retaining flange projects toward the door panel (claim 2);
wherein the retaining flange is spaced apart from the door panel while the guide track is connected with the door panel such that a roller shaft on which the roller is disposed is positioned between the door panel and the retaining flange (claim 3);
wherein the guide track 10 is elongated from a first end (labeled below) toward an opposite second end (not shown), the first and second sidewalls extending from the first end to the second end, the retaining flange extends from the first end partially toward but not to the second end (claim 4);
	wherein the retaining flange extends partially toward the second end and provides an opening through which the roller is inserted into the internal recessed volume of the guide track (claim 5);
	wherein the retaining flange is positioned to engage a shoulder on a roller shaft on which the roller is disposed, the shoulder disposed between the control arm and the roller (claim 6).

    PNG
    media_image1.png
    1256
    1052
    media_image1.png
    Greyscale

Claim(s) 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aspenwall (US 6041551).  Aspenwall discloses a retention and guide assembly for a vehicle door, the assembly comprising: 

wherein the first sidewall of the guide track is configured to be connected to the door panel such that the second and third sidewalls are oriented substantially parallel to the door panel plane and the extension flange projects away from the door panel (claim 14);
wherein the extension flange is spaced apart from a lower tip (labeled below) of the second sidewall while the guide track is connected with the door panel such that a control arm on which a roller shaft and roller are disposed is positioned between the lower tip of the second sidewall and the extension flange (claim 15);

wherein the extension flange partially extends toward the second end to provide an opening through which the roller is inserted into the internal recessed volume of the guide track (claim 17).

    PNG
    media_image2.png
    1620
    903
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aspenwall as applied to claims 1-6 and 10-12 above, and further in view of Kulak et al. (US 2020/0148508).  Kulack et al. discloses a sensor 98 (fig. 9) coupled with a guide track 14 and configured to detect at least a partial disengagement or mis-adjustment during installation or maintenance of a door from the guide track (claim 7); wherein the sensor is coupled with the guide track (claim 8); wherein the sensor includes one or more of a piezoelectric strip, a magnetic switch, a capacitive or inductive proximity sensor as set forth 33-34 of paragraph 41, a friction strip, or a rubber sensitive edge extrusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Aspenwall, with a sensor system, as taught by Kulack et al., to enable a user to know when the door is no longer in the proper alignment with respect to the guide track.
With respect to claim 8, it should be noted that sensor of Kulack et al. would be coupled with the retaining flange of the guide track since the bottom surface/first side wall of the track is coupled with the retaining flange.

s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aspenwall as applied to claims 13-17 above, and further in view of Kulak et al. (US 2020/0148508).  Kulack et al. discloses a sensor 98 (fig. 9) coupled with a guide track 14 and configured to detect at least a partial disengagement or mis-adjustment during installation or maintenance of a door from the guide track (claim 7); wherein the sensor is coupled with the guide track (claim 8); wherein the sensor includes one or more of a piezoelectric strip, a magnetic switch, a capacitive or inductive proximity sensor as set forth 33-34 of paragraph 41, a friction strip, or a rubber sensitive edge extrusion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Aspenwall, with a sensor system, as taught by Kulack et al., to enable a user to know when the door is no longer in the proper alignment with respect to the guide track.

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634